FILED

January 30, 2017

 

TN COURT OF
WORKERS’
mS COMPENSATION
TENNESSEE BUREAU OF WORKERS’ COMPENSATION CL ATMS
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS = time 19-25 PM
AT MEMPHIS
CARMEN L. RICKS, ) Docket No. 2015-08-0454
Employee, )
V. )
METHODIST HEALTHCARE, ) State File No. 93545 2014
Employer, )
And )
PMA GROUP, ) Judge Allen Phillips
Insurance Carrier. )

 

COMPENSATION HEARING ORDER FOR MEDICAL BENEFITS
(DECISION ON THE RECORD)

 

This matter came before the undersigned Workers’ Compensation Judge on
January 25, 2017, for a Compensation Hearing. Upon a joint motion, the parties
requested a decision on the record, in lieu of convening an evidentiary hearing. The Court
issued a Docketing Notice listing the documents to be considered. This Court gave the
parties until January 5, 2017, to file objections to the admissibility of the listed
documents and until January 9, 2017, to brief the issues. This Court finds it needs no
additional information to determine the disputed issues. Accordingly, the Court decides
this matter upon a review of the written materials.

The central legal issue is whether Ms. Ricks’ requested mileage reimbursement
constitutes a reasonable medical expense. For the following reasons, the Court holds Ms.
Ricks is entitled to the requested reimbursement.

History of Claim
On October 15, 2015, the parties entered into a settlement agreement that provided

Ms. Ricks future medical benefits. The authorized medical providers for her care are
located in Memphis; Ms. Ricks lives approximately sixty miles away. Methodist refused
to pay Ms. Ricks a mileage reimbursement based upon the distance she traveled between
her home and Memphis. Instead, it offered to pay reimbursement based upon the distance
Ms. Ricks would be required to travel if she made appointments for days that she works
at her new job, nearer to Memphis.

The disagreement prompted Ms. Ricks to file a Petition for Benefit Determination
seeking reimbursement of mileage expenses from her home to her providers. When the
parties could not resolve the dispute through mediation, the mediator issued a Dispute
Certification Notice that listed Methodist’s defense as: “Employee should go to doctor on
her scheduled work days.”

Methodist did not contest the alleged distance Ms. Ricks traveled between her
home and the providers. However, Methodist did contest that the Workers’
Compensation Law requires it to reimburse her for those distances. Instead, Methodist
contended “reasonable” travel expenses are those incurred by Ms. Ricks for traveling
between her current employer and her providers. Methodist argued the law does not
require it to pay a larger mileage reimbursement because of Ms. Ricks’ choice to travel
from her home to the providers, a practice “which she finds to be more convenient for
her.” Methodist contended its position of paying only mileage between her current
employer and her providers is an “equitable result,” and the amount “she would be paid if
she was still working for Methodist.”

Ms. Ricks admitted she scheduled appointments on her days off from her new job.
She explained that “scheduling doctor’s visits on her work days would mean a loss of real
wages for which [Methodist] is not responsible for covering or reimbursing.” Thus, to
avoid a wage loss, she is required to travel from her home to Memphis, a roundtrip of
over sixty miles, and has incurred, to date, $221.29 in mileage expenses. (Ex. 1.) She
asked the Court to order Methodist “to reimburse her for the mileage she actually traveled
from her home to her doctor’s appointments.” T.R. 4 at 4.

Findings of Fact and Conclusions of Law
Standard Applied

Because the sole issue is one of statutory interpretation, the Court must determine
the reasonableness of Ms. Ricks’ request by construing the applicable law fairly,
impartially, and in accordance with basic principles of statutory construction.” It cannot
construe the statute “remedially or liberally” in favor of Ms. Ricks, but instead must favor
neither she nor Methodist. Tenn. Code Ann. § 50-6-116 (2016).
Analysis

Tennessee Code Annotated section 50-6-204(a)(6)(A) provides that: “When an
injured employee is required to travel to an authorized medical provider or facility
located outside a radius of fifteen (15) miles from the insured worker’s residence or
workplace, then, upon request, the employee shall be reimbursed for reasonable travel.”
Though the parties agreed this statute is controlling, they disagreed regarding its
application. Hence, the Court must determine the correct application and, for the
following reasons, holds the interpretation offered by Ms. Ricks is proper.

When analyzing a statute’s meaning, the Workers’ Compensation Appeals Board
directs the Court to begin its analysis by looking to the language of the statute itself. Syph
v. Choice Food Grp., Inc., 2016 TN Wrk. Comp. App. Bd. LEXIS 18, at *9 (Apr. 21,
2016). In so doing, the Court must define the statute’s words by their plain and ordinary
meaning in the context in which they are used. /d. at *29. It must avoid a construction
that unduly restricts or expands the meaning of the language used, as every word is
presumed to have meaning and purpose. Jd. at *29-30. As the Appeals Board reminds,
when the words of a statute “clearly mean one thing, the courts cannot give them another
meaning under the guise of construing them.” Hadzic v. Averitt Express, 2015 TN Wrk.
Comp. App. Bd. LEXIS 14, at *8 (May 18, 2015).

Turning to the statute, Section 50-6-204(a)(6)(A) requires reimbursement of travel
expenses when the authorized provider is fifteen or more miles from the “insured
worker’s residence or workplace.” (Emphasis added). It is generally accepted that “the
word ‘or,’ as used in a statute, is a disjunctive article indicating that the various members
of the sentence are to be taken separately.” Leab v. S & H Mining Co., 76 8.W.3d 344,
349 (Tenn. 2002), citing 73 Am. Jur. 2d Statutes § 241 (1974). Likewise, the word “or,”
in its general use, is defined as “a function word to indicate an alternative.”
www.merriam-webster.com/dictionary/or (last visited Jan. 20, 2017).

Thus, the Court finds the statute requires Methodist to reimburse Ms. Ricks for
mileage expenses incurred when traveling from either her home or her workplace. The
Court respectfully disagrees with Methodist when it argues that Ms. Ricks cannot “pick
and choose how [she] wishes to be reimbursed.” Instead, the statute actually provides that
she might be reimbursed for either her mileage expenses from home or her mileage
expenses from her workplace, not the lesser of the two. If the Court were to hold
otherwise, it would ignore the clear use of the word “or” in the statute; an action
forbidden by controlling authority. Syph, at *29-30. Likewise, the Court would also
expand the meaning of the statute, another action forbidden by Syph, if it grafted onto the
statute a directive that Methodist need only reimburse Ms. Ricks for the lesser of the two
distances. Because the statute clearly allows for reimbursement of either the distance
from Ms. Ricks’ home or her workplace, the Court construes it to mean exactly that;
reimbursement for either distance regardless of which is the lesser.

The Court reaches the same conclusion when construing the statute’s use of the
word “reasonable.” Methodist contends it is reasonable for it to reimburse Ms. Ricks for
traveling only the shorter distance between her new job and her doctors’ offices. In so
doing, it points to what it calls improper reliance of Ms. Ricks upon Maupin v. Methodist
Medical Ctr., No. E1999-02181-WC-CV 03S01-9901-CC-00009, 2000 Tenn. LEXIS 102
(Tenn. Workers’ Comp. Panel Mar. 2, 2000). There, the employee was unable to work.
Thus, she had to travel from her home to her doctor appointments. Jd. at *2. The
employer contended, as does Methodist in this case, that the employee should be
reimbursed only for the shorter distance between the employer’s location and the
provider. Jd. at *3. The Maupin panel found that the employee might receive
reimbursement from her home even if it were further from the providers than her
employer. Jd. But, as pointed out by Methodist, the Maupin panel specifically referenced
the liberal construction of the Workers’ Compensation Law required at the time. Thus,
this Court will not rely upon Maupin as Ms. Ricks urges it to do.

However, the Court need not shackle the word “reasonable” to a more restrictive
definition because the Legislature abrogated the liberal presumption. To the contrary,
“reasonable” now means, as it did before the Reform Act of 2013, as follows: “having
sound judgment; fair and sensible.” www.google.com/search/resonable. (last visited Jan.
20, 2017). It is now, just as before, synonymous with “rational, logical, fair, just and
equitable.” Jd. Hence, when this Court construes section 50-6-204(6)(A) fairly and
impartially, it will consider reasonableness just as Tennessee courts always have; namely,
it will determine what is reasonable based “upon all the particular facts of [the] case.”
Trent v. Am. Serv. Co., 206 S.W.2d 301, 304 (Tenn. 1947).

 

Here, Ms. Ricks endeavors to set her appointments with approved providers on
days she is not scheduled to work at her new job. The Court finds this to be reasonable.
To hold otherwise limits her earning capacity and reduces her wages. This is contrary to
her rehabilitation, which is an attribute of an effective workers’ compensation system.
The Court rejects Methodist’s argument that if it still employed Ms. Ricks it would set
her appointments on workdays rather than off days, thus limiting her to a lower
reimbursement. The Court finds such irrelevant to the case; now that Ms. Ricks no longer
works for Methodist, it no longer controls how her wages are paid. Accordingly, it should
not choose how to reimburse her for mileage expense. According to the statute’s own
terms, Ms. Ricks may receive reasonable reimbursement for mileage expenses from
either her home or workplace and choosing to earn a wage is reasonable and should not
lessen her recovery.

IT IS, THEREFORE, ORDERED as follows:
1.

ENTERED this the 30 day of January, 201

Methodist shall pay Ms. Ricks mileage reimbursement in the amount of $221.29.
Further, Ms. Ricks shall receive future reimbursement of mileage consistent with
this order, namely reimbursement of mileage expenses incurred in travel from
either her home or her workplace to the offices of approved medical providers.

Costs of this cause of $150.00 are assessed against Methodist Healthcare pursuant
to Tenn. Comp. R. and Reg. 0800-02-21-.07 (2015), to be paid directly to the
Clerk within five (5) business days of the date this Order, becomes final.

 
   
   

 

Allen Phillips, Judge\,
Court of Workers’ Compensation Claims

APPENDIX

Technical record:

2).

Petition For Benefit Determination

Dispute Certification Notice

Docketing Notice For Compensation Hearing
Employee’s Brief

Employer’s Pre-Expedited [sic] Hearing Brief

Exhibit:

iF

Employee’s Chart showing her mileage expenses

CERTIFICATE OF SERVICE

I certify that a true and correct copy of this Compensation Hearing Order was sent to the

following recipients by the following methods of service on this the 30" day of January, 2017.

 

 

 

 

Name Via Email Service Sent To:

William B. Ryan, Esq., Xx billy@donatilaw.com

Attorney for Employee

Kevin W. Washburn, Esq., x kwashburn@allensummers.com
Attorney for Employer

 

 

 

 

Mop eu Mum

Penny Shrum, Clerk of Court
Court of Workers’ Compensation Claims

 

5